Citation Nr: 1118062	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for varicose veins of the lower extremities to include as secondary to service connected right ankle disability and plantar warts of the right foot. 

2.  Entitlement to an increased rating for a service connected right ankle disability, currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas, which denied entitlement to service connection for varicose veins and an increased rating for residuals of a right ankle injury.  

In a May 2008 decision the Board denied entitlement to service connection for bunions of the left and right feet.  In February 2010, the Veteran submitted a statement which can be construed as an application to reopen the claim for service connection for that disability.  This issue is referred to the agency of original jurisdiction for initial adjudication.

The issue of entitlement to a rating in excess of 20 percent for a service connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Varicose veins are not etiologically related to a disease or injury in service and are not proximately due to or the result of a service connected disability, including aggravation by a service connected disability. 



CONCLUSION OF LAW

The criteria for service connection for varicose veins are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in October 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection, including secondary service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim, by the October 2008 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  The Veteran was not afforded a VA examination.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran does not assert that varicose veins were present in service, or that there has been a continuity of symptomatology or varicose veins beginning in service.  Rather, he asserts that the claimed disability is secondary to his service connected right ankle disability.  He has not introduced any evidence of such a link, aside from his own lay contentions, and his contentions are insufficient to trigger the duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that Veteran's assertion that one disability was caused by a service connected condition was insufficient to trigger the duty to get an examination).  There is no other evidence suggesting that the Veteran has varicose veins that may be related to service.  Hence, there is no probative evidence that the varicose veins may be related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 79.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service treatment records do not include any complaints or findings related to varicose veins, and as noted above, the Veteran has not contended that varicose veins were present.  Instead, he claims that varicose veins are secondary to his service connected right ankle disability.  In statements dated in October 2008 and February 2010, the Veteran contended that pressure in his right ankle and feet related to his service connected injury had caused weakness in his lower extremities that in turn lead to the development of varicose veins. 

The medical evidence, including VA and private treatment records and the reports of VA examinations, shows no findings or reported complaints related to varicose veins.  

While the Veteran is competent to observe varicose veins, he has only reported these observations in contentions made in connection with the current claim.  He has apparently not reported varicose veins during clinical treatment, even during evaluations of his complaints related to the right ankle disability.  No clinician has noted varicose veins during treatment or on VA examination, and October 2007 VA examiner specifically noted that the Veteran was neurovascularly intact as was his skin.  The clinical reports, together with the fact that the Veteran has not reported varicose veins when seen for examinations (even examinations that evaluated his skin) renders his contention that he has varicose veins incredible.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Board has found that the reports of current varicose veins are not credible; but even if they could somehow be deemed credible; there is no competent evidence linking current varicose veins to the service connected ankle disability.  The only evidence supporting such a relationship is the Veteran's contentions to that effect.  The Veteran is competent to report anything capable of lay observation.  See Jandreau; Buchanan.  It would require medical expertise to be able to say that varicose veins were the result of abnormal stresses caused by the right ankle disability.  There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of varicose veins or express an opinion regarding its etiology.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value.  Jandreau; Id.  

The weight of the evidence is against a link between varicose veins and service or any service connected disability.  Reasonable doubt does not arise and claim for service connection for varicose veins is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.310.
 

ORDER

Service connection for varicose veins of the lower extremities is denied. 


REMAND

The issue of an increased rating for a right ankle disability is remanded for an additional VA examination.  The Veteran is entitled to a new VA examination where there is evidence, including his reports, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  In his June 2009 statement, the Veteran reported that his right ankle disability had increased in severity since the last VA examination in October 2008.  He also reported in February 2010 that his right ankle pain caused him to be "on sick leave notification" for 6 months at the end of 2009.  This statement provides evidence of a change in the condition since the last examination and suggests that there might be outstanding treatment records.

The Board finds the Veteran's lay reports of increasing severity sufficient to trigger VA's duty to provide an updated examination as detailed below.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report any treatment he has received for his right ankle disability since August 2007; and whether there are relevant outstanding employment records and take the necessary steps to obtain records reported by the Veteran.

If the Veteran reports private treatment, or relevant employment records, ask him to complete releases authorizing VA to obtain these records.  If he fails to return the authorizations, tell him that he may submit the records himself.

Inform the Veteran of any reported records that cannot be obtained.

2.  Schedule the Veteran for a VA examination to evaluate the current status of his service connected right ankle disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should note all manifestations of the disability including limitation of motion, the size and associated symptoms of any neurologic impairment.

The examiner should report the range of motion of the right ankle in degrees and determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also note the impact of the disability on the Veteran's employment and employability.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


